COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER ON MOTION FOR EN BANC RECONSIDERATION



Case number:           No. 01-13-00663-CR

Style:                 Aaron Jacob Moore v. The State of Texas

Date motion filed:     August 22, 2014

Party filing motion:   Appellee


         A majority of the Court having voted against rehearing en banc, it is ordered that

         the motion for en banc reconsideration is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
and Huddle. Justice Sharp, not participating.




Date: November 13, 2014